Title: To James Madison from James Monroe, 18 December 1820
From: Monroe, James
To: Madison, James


                
                    Dear Sir
                    Washington Decr 18. 1820
                
                We have just receivd a letter from Mr Rush of the 20th of october, communicating one from the Spanish ambassador in London to him, of the preceding date, stating that he had been informd confidentially that the Florida treaty had been ratified. It does not appear that the information had been imparted to him, from Madrid or London or by whom. It being possible that it might have been receivd from some person at London, & founded on report only, & not true, we have thought it best to say nothing about [it] here. You will therefore receive it in confidence.
                
                I intended to have written you more fully on our affairs here, but am prevented by calls to which we are subject, & must submit to. With affectionate regards of my whole family to Mrs Madison yrs.
                
                    James Monroe
                
            